NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RODOLFO CORDOVA-CHAVEZ,                         Nos. 15-72660
                                                     16-70304
                Petitioner,
                                                Agency No. A205-311-600
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petitions for Review of Orders of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      In these consolidated petitions for review, Rodolfo Cordova-Chavez, a

native and citizen of Mexico, petitions for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”)

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”) (petition No. 15-72660), and the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s order denying his motion to reopen (petition No. 16-70304). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Silva-Pereira v. Lynch, 827 F.3d 1176, 1184 (9th

Cir. 2016). In 15-72660, we deny in part and dismiss in part the petition for

review. In 16-70304, we deny the petition for review.

      Substantial evidence supports the agency’s denial of CAT relief because

Cordova-Chavez failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We lack jurisdiction to

consider Cordova-Chavez’s unexhausted contention that the IJ erred in stating that

a corrupt police officer was not a public official acting in an official capacity. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to

review legal claims not presented in an alien’s administrative proceedings before

the BIA.”).

      Cordova-Chavez does not raise, and therefore waives, any challenge to the

agency’s dispositive determination that his application for asylum was untimely

filed and that his proposed particular social groups were not cognizable. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in an opening brief are waived). Thus, Cordova-

Chavez’s asylum and withholding of removal claims fail.



                                           2                                    15-72660
       In light of this disposition, we do not address Cordova-Chavez’s contentions

regarding the agency’s particularly serious crime determination. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (the courts and the agency are not

required to make findings on issues the decision of which is unnecessary to the

results).

       Cordova-Chavez does not raise any contentions challenging the agency’s

dispositive determination that his motion to reopen was untimely filed. See Lopez-

Vasquez, 706 F.3d at 1079-80.

       No. 15-72660: PETITION FOR REVIEW DENIED in part;

DISMISSED in part.

       No. 16-70304: PETITION FOR REVIEW DENIED.




                                         3                                  15-72660